Sweeney, J.
I
The present action was brought pursuant to R.C. 3929.06. This section provides as follows:
“Upon the recovery of a final judgment against any firm, person, or corporation by any person, including administrators and executors, for loss or damage on account of bodily injury or death, for loss or damage to tangible or intangible property of any person, firm, or corporation, for loss or damage on account of loss or damage to tangible or intangible property of any person, firm, or corporation, or for loss or damage to a person on account *367of bodily injury to one’s spouse or minor child or children, if the defendant in such action was insured against loss or damage at the time when the rights of action arose, the judgment creditor or the successor in interest is entitled to have the insurance money provided for in the contract of insurance between the insurance company and the defendant applied to the satisfaction of the judgment. If the judgment is not satisfied within thirty days after it is rendered, the judgment creditor or the successor in interest, to reach and apply the insurance money to the satisfaction of the judgment, may file a supplemental petition in the action in which said judgment was rendered, in which the insurer is made new party defendant in said action, and whereon service of summons upon the insurer shall be made and returned as in the commencement of an action at law. Thereafter the action shall proceed as to the insurer as in an original action.”
It is the contention of appellee that the trial court erred when it concluded that the previous judgment finding that Richardson’s acts were negligent rather than intentional barred relitigation of that issue. In support of this position, appellee cites the language of R.C. 3929.06 that actions brought thereunder “* * * proceed as to the insurer as in an original action.” Ap-pellee misconceives the purposes of R.C. 3929.06. Such actions, by their nature, are supplemental to the initial proceeding establishing the liability of the tortfeasor. It would make little sense to provide for a “supplemental” action if the acts of the insured were not determined in the previous proceeding. Thus, as to the underlying tort claim the prior action operates to preclude relitigation of the liability of the tortfeasor (collateral estoppel).
Appellee further maintains that the doctrine of collateral estoppel is not applicable because appellee was not a party to the prior proceeding. However, the doctrine does not apply merely to those who were parties to the proceeding. It applies likewise to those in privity with the litigants and to those who could have entered the proceeding but did not avail themselves of the opportunity. See Wright v. Schick (1938), 134 Ohio St. 193, 12 O.O. 6,16 N.E. 2d 321; Hainbuchner v. Miner (1987), 31 Ohio St. 3d 133, 137, 31 OBR 292, 295-296, 509 N.E. 2d 424, 427.
Inasmuch as appellee possessed a contractual relationship with Richardson and, in any event, could have intervened in the prior proceeding, it is precluded from relitigating the issue of Richardson’s mental state.
Appellee contends, however, that an ethical dilemma would arise on the part of counsel retained by an insurance company but representing the tortfeasor in the prior action. The dilemma concerns a conflict between the interest of the tortfeasor in characterizing his acts as, at worst, negligent (thereby securing insurance proceeds and avoiding punitive damages) and the interest of the insurance company in characterizing the acts as intentional (thereby foreclosing coverage). This dilemma is not necessarily inevitable. The insurance company may legitimately decline to defend where it believes in good faith that its insured acted intentionally. It may nevertheless enter the action and participate as a third-party defendant so as to defeat any liability on its part (i.e., by demonstrating that the acts of the insured/tortfeasor were intentional).
It is this opportunity that must be seized. Otherwise, whether seized or not, the opportunity to litigate in the original action will preclude relitiga*368tion of liability in the supplemental proceeding.
Appellee also contends that the trial court erred in refusing to admit into evidence (1) the related criminal conviction of Richardson; (2) the hospital report relating to appellant’s injuries; and (3) the deposition of Dr. Meagher relative to appellant’s injuries. Inasmuch as this evidence concerned the mental state of Richardson (i.e., that his acts were intentional), it is foreclosed by the prior determination in the initial civil suit that Richardson acted negligently.
We therefore conclude that where a determination is made in an initial action instituted against a tortfeasor relative to his culpable mental state, collateral estoppel precludes relitigation of the determination in a subsequent proceeding brought against his insurer pursuant to R.C. 3929.06.
II
The trial court, while holding that the prior proceeding was res judicata on the issue of Richardson’s mental state, nevertheless directed a verdict in favor of appellee relative to insurance coverage. Thus, even though the circumstances of the underlying tort were previously decided, the trial court implicitly held that the issue of the contractual obligation of appellee to Richardson and, in turn, to appellant as the injured party was reserved for the supplemental proceeding. The disposition of the present action turns on the language of the insurance contract. It provides in relevant part:
“WHEN AND WHERE COVERAGE APPLIES
“When Coverage Applies
“The coverages you chose apply to accidents and losses that take place during the policy period.
((* * *
“SECTION I — LIABILITY-COVERAGE A << * * *
“We will:
“ 1. pay damages which an insured becomes legally liable to pay because of:
“a. bodily injury to others, and
“b. damage to or destruction of property including loss of its use,
“caused by accident resulting from the ownership, maintenance or use of your car; and
“2. defend any suit against an insured for such damages with attorneys hired and paid by us. We will not defend any suit after we have paid the applicable limit of our liability for the accident which is the basis of the lawsuit.” (Emphasis sic.)
It was the conclusion of the trial court that reasonable minds could only come to the conclusion that the “bodily injury” sustained by appellant was not the result of an “accident resulting from the ownership, maintenance or use of the insured[’s] vehicle.” The court of appeals agreed with this analysis. Both the trial and appellate courts held that Kish v. Central Natl. Ins. Group of Omaha (1981), 67 Ohio St. 2d 41, 21 O.O. 3d 26, 424 N.E. 2d 288, is determinative of the issues involved in the case sub judice. Kish addressed coverage under an uninsured motorist policy. In that case, plaintiff’s decedent was killed by a shotgun fired by a motorist who collided into the rear of the decedent’s automobile. While we concluded in Kish that recovery could be had under the policy irrespective of the mental state of the tortfeasor (intentional or negligent), the denial of such recovery was upheld because the policy language specifically conditioned recovery upon an accident arising “out of the ownership, maintenance or use of the uninsured vehicle.” Id. at 49-52, 21 O.O. 3d at 31-33, *369424 N.E. 2d at 293-295. The focus of the holding was not the mental state of the tortfeasor but the instrumentality causing death. Accordingly, had the death in Kish resulted from the intentional ramming from behind of decedent’s automobile by the tortfeasor’s vehicle, recovery would have been allowed. Id. at 51, 21 O.O. 3d at 32, 424 N.E. 2d at 294.
The Kish court held that the mental state of the tortfeasor was irrelevant in an action upon an uninsured motorist policy because the uninsured motorist statute did not condition recovery upon a finding of negligence on the part of the tortfeasor. Additionally, we observe that the public policy considerations which prevent a tortfeasor from insuring against his intentional acts are not present since the insured was the victim and not the tortfeasor. Accordingly, when viewing the case from the perspective of the insured, the incident would be “accidental” whether personal injury is the result of an intentional or negligent act.
Kish acknowledges that prior cases involving indemnity policies quite properly focused upon the mental state of the tortfeasor and foreclosed recovery in the event of an intentional act. Id. at 46-48, 21 O.O. 3d at 29-30, 424 N.E. 2d at 292-293. See Commonwealth Cas. Co. v. Headers (1928), 118 Ohio St. 429, 161 N.E. 278; and Rothman v. Metropolitan Cas. Ins. Co. (1938), 134 Ohio St. 241,12 O.O. 50,16 N.E. 2d 417. This issue is not presented in the instant appeal, however, since the tortfeasor has been previously determined to have acted in a negligent rather than an intentional manner. Thus, the central question is whether the determination regarding insurance coverage is subject to a directed verdict or is a question more properly reserved for the jury. Under the facts of this case, we conclude that the issue was properly resolved by directed verdict. In Kish, supra, this court held that the trial court did not err in granting a motion for summary judgment based on facts and contract language nearly identical to those presented by the case at bar.
Accordingly, it is our conclusion that bodily injury to an insured resulting from the discharge of a firearm by a tortfeasor is not encompassed within the terms of a policy of insurance which limits coverage to injuries “caused by accident resulting from the ownership, maintenance or use of” an automobile.
The judgment of the court of appeals is therefore affirmed.

Judgment affirmed.

Douglas, H. Brown and Res-nick, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., concur in part.